EMPLOYMENT AGREEMENT THIS AGREEMENT dated October 15, 2007 (the “Effective Date”). BETWEEN: CANADIAN ZINC CORPORATION., a company duly incorporated under the laws of British Columbia having its principal offices at Suite 1710 - 650 West Georgia Street Vancouver, BC V6B 4N9 (hereinafter called the “Company”) OF THE FIRST PART AND: MARTIN RIP, of North Vancouver, BC (hereinafter called the “Executive”) OF THE SECOND PART WITNESSES THAT WHEREAS: A.The Company is incorporated under the laws of British Columbia and carries on the business of mineral exploration; B.The Company wishes to employ the Executive as its Vice President, Finance and Chief Financial Officer; and C.The Executive wishes to accept such employment. NOW THEREFORE in consideration of the premises and mutual covenants herein, and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged by both parties, the parties hereby covenant and agree with each other as follows: 1.EMPLOYMENT 1.1Effective Date.This Agreement shall be effective on the Effective Date. 1.2Position and Term.The Company agrees to continue to employ the Executive and the Executive agrees to serve the Company as Vice President, Finance and Chief Financial Officer. The term of this Agreement and employment is indefinite, but the employment and this Agreement may be terminated by either party as provided herein. 1.3Duties and Reporting.The Executive shall report to and be directly responsible to the President and Chief Executive Officer of the Company. The Executive will have the duties and authorities set out in Schedule “A”, and those commonly associated with the Executive’s office and such other duties reasonably related thereto as may be assigned by the Company from time to time.The Executive shall work full-time for the Company and not engage in any other employment or self-employment without the written consent of the Company, such consent not to be unreasonably withheld. 2.COMPENSATION 2.1Salary.The Company will pay the Executive an annual salary of (CDN) $144,000.00, less lawful deductions, payable by equal semi-monthly instalments.For all purposes of this Agreement, “Salary” means the remuneration described in this section (subject to adjustment under sub-section below), and does not include any other payments such as bonuses, share options, benefits, or amounts of a similar nature. 2.2Review.The Company will review the Salary annually and will make any adjustments it determines are reasonable in the sole opinion of the Company, who shall take into account, but shall not be limited to considering, the Executive’s performance, the financial and operating success of the Company in the preceding twelve (12) months and salaries for comparable positions in the marketplace. The Salary shall not be reduced, except with the written consent of the Executive. 2.3Benefits.The Executive shall be entitled to participate in all Executive benefit programs if and when the benefits program is implemented and offered to the Company’s executives, in accordance with and on the terms and conditions generally provided from time to time by the Company.The Executive agrees that the Company may substitute or modify the terms of the Benefits on comparable terms and conditions without notice.All insured benefits shall be governed by the terms of the insurance policies in force. 2.4Stock Options. On or before October 31, 2007, the Executive shall be granted options to acquire 300,000 shares of common stock of the Company (the “Shares”), provided the Executive is employed by the Company on the grant date (the “Options”). The Options shall have a term of five years and shall have an exercise price of equal to the market price on day of grant. The Option will vest and become exercisable as to two-thirds of the total number of Shares subject to the Option on the fourth month anniversary of the Effective Date and thereafter, the Option will vest and become exercisable as to one-third of the total number of Shares subject to the Option on the twelfth month anniversary of the Effective Date.
